Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 1 of 10 Page ID #:275




 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   OUR PECULIAR FAMILY, a sole                    Case No.: 2:20-cv-00331-ODW (JCx)
     proprietorship, ELISABETH MACY, an
12   individual, d.b.a. Our Peculiar Family;
13   HANNAH MACY, an individual, d.b.a.             ORDER GRANTING IN PART AND
     Our Peculiar Family; MELISSA MACY,             DENYING IN PART DEFENDANTS’
14                                                  MOTION TO DISMISS [30]
     an individual, d.b.a. Our Peculiar Family;
15   and CHRISTIANA MACY, an individual,
16
     d.b.a. Our Peculiar Family,
                         Plaintiffs,
17
           v.
18
19   INSPIRE CHARTER SCHOOLS, a
     nonprofit corporation; CALEB JONES,
20
     individually and in his official capacity as
21   Vendor Support Team Lead for INSPIRE
22   CHARTER SCHOOLS; and DOES 1
     through 25,
23
                         Defendants.
24
25                                     I.   INTRODUCTION
26         Defendants Inspire Charter Schools (“Inspire”) and Caleb Jones (“Jones”)
27   (collectively, “Defendants”) filed their Motion to Dismiss under Federal Rule of Civil
28   Procedure 12(b)(6) (“Motion”) on March 13, 2020. (Mot. to Dismiss, ECF No. 30.)
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 2 of 10 Page ID #:276




 1   Plaintiffs Our Peculiar Family (“OPF”), Elisabeth Macy, Melissa Macy, Hannah
 2   Macy, and Christiana Macy (collectively, “Plaintiffs”) opposed (“Opposition”) on
 3   March 21, 2020. (Opp’n to Mot. (“Opp’n”), ECF No. 33.) Defendants replied on
 4   March 30, 2020. (Reply in Supp. of Mot. (“Reply”), ECF No. 34.)
 5          For the following reasons, the Court GRANTS IN PART and DENIES IN
 6   PART Defendants’ Motion.1
 7                             II.    PLAINTIFFS’ ALLEGATIONS
 8          Plaintiffs are a religious, family-run business offering art instruction “to
 9   individuals ranging in age from nine to adult.” (First Am. Compl. (“FAC”) ¶ 24, ECF
10   No. 27.) Plaintiffs promote their art lessons on their website. (FAC ¶ 25.) “Although
11   Plaintiffs express their religious identity in their website, the services they provide are
12   nonsectarian.” (FAC ¶ 28.) The following is one example of religious content on
13   Plaintiffs’ website:
14          We have come to realize that our eyes see beauty that others sometimes
15          miss. In that beauty we see purpose and meaning. From a decrepit old
            building or the many colors found on a rusty old car, to the barren
16          stillness of our desert valley to a wondering child’s face, we believe the
17          world around us reflects the beauty and glory of its Creator.
18   (FAC ¶ 28.)
19          Inspire operates charter schools throughout California, receives public funding,
20   and “partner[s] with vendors in providing students with various products and
21   services.” (FAC ¶¶ 30–31, 39.) Jones is employed by Inspire as the “Vendor Support
22   Team Lead.”       (FAC ¶ 21.)        “Vendors who are approved enter into a private
23   contractual relationship with Inspire, but do not provide outsourced governmental
24   functions as independent contractors.” (FAC ¶ 33.) To be approved as a vendor,
25   applicants must complete Inspire’s application survey. (FAC ¶ 34.)
26
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed this
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.



                                                     2
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 3 of 10 Page ID #:277




 1         In August 2019, Plaintiffs completed one such survey, attempting to contract
 2   with Inspire to provide art instruction. (FAC ¶¶ 37–38.) Plaintiffs then received an
 3   email from Jones rejecting the application, stating “the services appear to be religious
 4   in nature or have religious inclinations.” (FAC ¶ 39.) After Plaintiffs asked for
 5   clarification, Jones responded that the “decision was based upon the content included
 6   on your website.” (FAC ¶¶ 40–41.) He continued: “All services and content on
 7   websites must be secular in nature for a vendor to be eligible for enrichment funds.”
 8   (FAC ¶ 41.) After Plaintiffs requested clarification concerning what content was
 9   preventing approval of their application, Jones advised that Plaintiffs must remove
10   Bible verses and references to “the Creator” on their website to have their application
11   approved. (FAC ¶ 43.) Jones later advised that “[i]f all services are secular and [i]f
12   you were willing to remove this content from your website, we could continue the
13   approval process.” (FAC ¶ 45.) Plaintiffs claim that Defendants’ rejection of their
14   application caused them economic damages, violated their constitutional rights, and
15   violated California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51,
16   51.5, 52, and 52.1. (FAC ¶¶ 47–125.)
17                                III.   LEGAL STANDARD
18         A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
19   Procedure tests the sufficiency of a claim for relief. A complaint may be dismissed
20   for failure to state a claim for two reasons: (1) lack of a cognizable legal theory; or (2)
21   insufficient facts alleges under a cognizable legal theory. Balistreri v. Pacifica Police
22   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). In determining whether a complaint states a
23   claim on which relief may be granted, its allegations of material fact must be taken as
24   true and construed in the light most favorable to the plaintiff. See Lazy Y Ranch Ltd.
25   v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008). “[T]he tenet that a court must accept as
26   true all of the allegations contained in a complaint is inapplicable to legal
27   conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
28




                                                  3
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 4 of 10 Page ID #:278




 1         To survive a Rule 12(b)(6) dismissal, a complaint must allege enough specific
 2   facts to provide both “fair notice” of the particular claim being asserted and “the
 3   grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 & n.3
 4   (2007).    While detailed factual allegations are not required, a complaint with
 5   “unadorned,     the-defendant-unlawfully-harmed-me         accusation[s]”    and    “‘naked
 6   assertion[s]’ devoid of ‘further factual enhancement’” would not suffice. Iqbal, 556
 7   U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). Instead, “a complaint must
 8   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
 9   plausible on its face.’ A claim has facial plausibility when the plaintiff pleads factual
10   content that allows the court to draw the reasonable inference that the defendant is
11   liable for the misconduct alleged.” Id. (citation omitted).
12                                     IV.    DISCUSSION
13   A.    Qualified Immunity
14         Defendants move to dismiss claims one through six as to Jones in his individual
15   capacity based on qualified immunity. (Mot. 3–5.)
16         Qualified immunity immunizes government officials from civil rights actions
17   seeking damages if the official can show that, even in the light most favorable to the
18   plaintiff, the official did not violate the plaintiff’s constitutional rights. Saucier v.
19   Katz, 533 U.S. 194, 201 (2001).         To resolve whether a defendant is entitled to
20   qualified immunity, courts must determine whether the plaintiff has sufficiently
21   alleged that (1) the official violated a constitutional or statutory right, and (2) the right
22   was “clearly established” such that a reasonable official would understand his actions
23   to be unconstitutional.     Pearson v. Callahan, 555 U.S. 223, 232, 236 (2009).
24   Dismissal under Rule 12(b)(6) is only appropriate where a court “can determine,
25   based on the complaint itself, that qualified immunity applies.” Groten v. California,
26   251 F.3d 844, 851 (9th Cir. 2001).
27
28




                                                   4
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 5 of 10 Page ID #:279




 1         1.     Plaintiffs Adequately Allege That Jones Violated A Constitutional Right.
 2         The first step in a qualified immunity analysis is, “taken in the light most
 3   favorable to the party asserting the injury, do the facts alleged show the officer’s
 4   conduct violated a constitutional right?” Saucier, 533 U.S. at 201. Here, Plaintiffs’
 5   version of the facts, taken in a light most favorable to Plaintiffs and reading the FAC
 6   liberally, sets out a violation of Plaintiffs’ First Amendment rights.
 7         Plaintiffs applied to provide nonsectarian art instruction to Inspire and Jones
 8   rejected that application due to religious content on Plaintiffs’ website.        (FAC
 9   ¶¶ 38–43.) Jones then conditioned Plaintiffs’ eligibility to contract with Inspire on
10   removing this content from the website, regardless of any potential impact the content
11   may have on Plaintiffs’ art instruction. (FAC ¶ 45.)
12         Defendants maintain that denial of Plaintiffs’ application was permissible due
13   to California Education Code section 47605(d)(1), which provides in part: “In addition
14   to any other requirement imposed under this part, a charter school shall be
15   nonsectarian in its programs, admission policies, employment practices, and all other
16   operations.” (Mot. 5.) In other words, Defendants argue that their obligation to be
17   “nonsectarian” in administering a school program required them to exclude any
18   vendor that publicly espoused religious views. (Mot. 5.) Defendants are incorrect.
19   Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012 (2017).
20         In Trinity Lutheran, Missouri instituted a nonprofit grant program to replace
21   playground surfaces. Id. at 2017. Missouri’s Department of Natural Resources had a
22   “strict and express policy of denying grants to any applicant owned or controlled by a
23   church, sect, or other religious entity.” Id. Missouri thus denied Trinity Lutheran’s
24   application solely because it was a church.         Id. at 2018.    The Supreme Court
25   concluded that Missouri had violated the Free Exercise Clause of the Constitution
26   because it had expressly discriminated against Trinity Lutheran based on its status as a
27   religious organization. Id. at 2021. The Supreme Court concluded, “the exclusion of
28




                                                 5
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 6 of 10 Page ID #:280




 1   Trinity Lutheran from a public benefit for which it is otherwise qualified, solely
 2   because it is a church, is odious to our Constitution . . . and cannot stand.” Id. at 2025.
 3         Defendants’ policies here are even more preclusive than the unconstitutional
 4   policies in Trinity Lutheran. Not only do Defendants’ policies exclude all churches
 5   from providing services, they apparently preclude all services by any potential vendor
 6   with religious statements on their website. Defendants do not explain how institution
 7   of such a categorical requirement is in keeping with their obligation to facilitate
 8   “nonsectarian” services, nor do they offer facts to support that Plaintiffs’ application
 9   implicated Establishment Clause concerns.
10         Instead, without addressing controlling Supreme Court precedent or offering
11   authority of their own, Defendants maintain that by allowing Plaintiffs “to become an
12   approved vendor without modifying its website to remove sectarian references, Inspire
13   could potentially be favoring plaintiffs’ religious views in violation of the No
14   Preference and Establishment Clauses.” (Reply 3.) The Supreme Court in Trinity
15   Lutheran rejected similarly vague citation of religious establishment concerns, stating
16   that “[i]n the face of the clear infringement on free exercise before us, that interest
17   cannot qualify as compelling.” 137 S. Ct. at 2015. And like in Trinity Lutheran, the
18   policy here “expressly discriminates against otherwise eligible recipients by
19   disqualifying them from a public benefit solely because of their religious character”
20   and therefore “imposes a penalty on the free exercise of religion that triggers the most
21   exacting scrutiny.” Id. at 2021.
22         Because Defendants offer no argument or authority to withstand such scrutiny,
23   the Court finds that Plaintiffs have sufficiently alleged that Jones violated a
24   constitutional right.
25         2.     Plaintiffs’ FAC Sufficiently Implicates A Clearly Established Right.
26         The Court now turns to the second step of the qualified immunity analysis, i.e.
27   whether the contours of the First Amendment right at issue were sufficiently clear that
28   “every reasonable official” would have understood that what he was doing violated




                                                  6
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 7 of 10 Page ID #:281




 1   the First Amendment.       Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (internal
 2   quotation marks). “The right the official is alleged to have violated must have been
 3   ‘clearly established’ in an appropriately particularized sense.” Calabretta v. Floyd,
 4   189 F.3d 808, 812 (9th Cir. 1999). “[A] case directly on point” is not required to
 5   show the right in question was clearly established, “but existing precedent must have
 6   placed the statutory or constitutional question beyond debate.” al-Kidd, 563 U.S.
 7   at 741.
 8         The Supreme Court “has repeatedly confirmed that denying a generally
 9   available benefit solely on account of religious identity imposes a penalty on the free
10   exercise of religion.”   Trinity Lutheran, 137 S. Ct. at 2019.        Plaintiffs, like the
11   plaintiffs in Trinity Lutheran, are beholden to a policy that “expressly discriminates
12   against otherwise eligible recipients by disqualifying them from a public benefit solely
13   because of their religious character.” Id. at 2021. Longstanding Supreme Court
14   precedent “make[s] clear” that “such a policy imposes a penalty on the free exercise of
15   religion.” Id.
16         Defendants argue in conclusory fashion that “[t]here is simply no indication that
17   Jones believed that his conduct at the time was unlawful or an infringement of
18   plaintiffs’ constitutional rights.”   (Mot. 5.)   Aside from the deficient arguments
19   rejected above, however, Defendants offer no argument with respect to this step of the
20   qualified immunity analysis. (See generally Mot.; Reply.) Defendants therefore do
21   not and cannot dispute that Plaintiffs’ right to provide nonsectarian art instruction free
22   from express religious discrimination was clearly established since at least Trinity
23   Lutheran.    Hence, no reasonable official could have believed it was lawful to
24   condition Plaintiffs’ eligibility to provide such services on removing the religious
25   content from Plaintiffs’ website. Saucier, 533 U.S. at 201; al-Kidd, 563 U.S. at 741.
26         Accordingly, Defendants’ Motion is DENIED to the extent it is based on
27   qualified immunity.
28




                                                 7
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 8 of 10 Page ID #:282




 1   B.     Unruh Act2
 2          Defendants move to dismiss Plaintiffs’ seventh claim for violation of the Unruh
 3   Act for alleged lack of standing and failure to allege the requisite discrimination.
 4   (Mot. 5–8.) Defendants argue that Plaintiffs lack standing under the Unruh Act
 5   because they are not “client[s], patron[s] or customer[s] receiving goods, services, or
 6   facilities.” (Mot. 7–8 (internal quotation marks omitted).) According to Defendants,
 7   Plaintiffs cannot state an Unruh Act Claim because they are sellers of services outside
 8   the scope of the Unruh Act. (Id.) The Court agrees and therefore does not reach
 9   Defendants’ remaining arguments.
10          The Unruh Act provides that “[a]ll persons within the jurisdiction of this state
11   are free and equal, and no matter what their . . . religion . . . are entitled to the full and
12   equal accommodations, advantages, facilities, privileges, or services in all business
13   establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). “Standing under
14   the Unruh Civil Rights Act is broad.” Osborne v. Yasmeh, 1 Cal. App. 5th 1118, 1127
15   (2016). “When ‘any person or group of persons is engaged in conduct of resistance to
16   the full enjoyment of any of the rights described in this section . . . any person
17   aggrieved by the conduct may bring a civil action . . . .’” Id. (citing Cal. Civ. Code
18   § 52(c).) “[A]n individual plaintiff has standing under the [Unruh] Act if he or she
19   has been the victim of the defendant’s discriminatory act.” Id. (quoting Angelucci v.
20   Century Supper Club, 41 Cal. 4th 160, 175 (2007).
21          However, “there is no indication that the Legislature intended to broaden the
22   scope of [the Unruh Act] to include discriminations other than those made by a
23   ‘business establishment’ in the course of furnishing goods, services or facilities to its
24   clients, patrons or customers.” Alcorn v. Anbro Eng’g, Inc., 2 Cal. 3d 493, 500
25   (1970). Courts have thus refused to extend the Unruh Act to claims arising out of
26   employment or contracts for services. See, e.g., Johnson v. Riverside Healthcare Sys.,
27   2
       Plaintiffs agree to withdraw all portions of the seventh claim based on California Civil Code
28   Section 52.1. (Opp’n 14.) The Court therefore does not address Defendants’ grounds to dismiss
     those portions.



                                                    8
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 9 of 10 Page ID #:283




 1   LP, 534 F.3d 1116, 1126 (9th Cir. 2008) (“California law continues to require a
 2   plaintiff asserting a claim under § 51 to demonstrate that his relationship with the
 3   offending organization was similar to that of the customer in the customer-proprietor
 4   relationship.”) (internal quotation marks omitted); Gauvin v. Trombatore, 682 F.
 5   Supp. 1067, 1073 (N.D. Cal. 1988).
 6         In Gauvin, the court held that a freeway subcontractor could not sue under the
 7   Unruh Act for alleged discrimination in the award of subcontract work. The court
 8   found that the relationship between the subcontractor and the California Department
 9   of Transportation fell outside the Unruh Act, which “only applies to business
10   establishments in the context of the supply of services or facilities to clients, patrons,
11   or customers.” 682 F. Supp. at 1073.
12         Here, Plaintiffs do not allege that Defendants denied them “goods, services, or
13   facilities” or that they are a prospective “client, patron or customer” of Inspire.
14   Rather, like the subcontractor in Gauvin, Plaintiffs were denied the ability to enter into
15   a services contract due to alleged discrimination. Expanding the Unruh Act to include
16   this kind of discrimination would improperly extend its scope beyond what the
17   California Supreme Court has determined the legislature intended. Johnson, 534 F.3d
18   at 1124 (citing Alcorn, 2 Cal. 3d at 500) (“The court has explained . . . that the Unruh
19   Act . . . does not extend to claims for employment discrimination because other
20   California statutes are specifically tailored to provide relief for such conduct, most
21   notably the FEHA, which was passed by the California Legislature in the very same
22   session as the Unruh Act.”).
23         As the FAC’s allegations show that Plaintiffs’ relationship with Defendants is
24   not the type of relationship protected under the Unruh Act, Defendants’ Motion to
25   Dismiss Plaintiffs’ Unruh Act claim is GRANTED. Additional allegations consistent
26   with the FAC could not possibly cure this deficiency; therefore, dismissal is without
27   leave to amend. See Carrico v. City & Cty. of San Francisco, 656 F.3d 1002, 1008
28




                                                 9
Case 2:20-cv-00331-ODW-JC Document 36 Filed 06/23/20 Page 10 of 10 Page ID #:284




  1   (9th Cir. 2011) (“[Leave to amend] is properly denied . . if amendment would be
  2   futile.”).
  3                                 V.    CONCLUSION
  4          For the foregoing reasons, the Court GRANTS IN PART and DENIES IN
  5   PART Defendants’ Motion (ECF No. 30). Plaintiffs’ claim for violation of the Unruh
  6   Act is hereby DISMISSED without leave to amend. The Motion is DENIED in all
  7   other respects.
  8
  9          IT IS SO ORDERED.
 10
 11          June 23, 2020
 12                                       ____________________________________
 13                                                 OTIS D. WRIGHT, II
                                          UNITED STATES DISTRICT JUDGE
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                              10
